

	

		II

		109th CONGRESS

		2d Session

		S. 2607

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Ms. Snowe (for herself

			 and Mr. Bennett) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To establish a 4-year small business health

		  insurance information pilot program.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Health Education and

			 Awareness Act of 2006.

		2.PurposeThe purpose of this Act is to establish a

			 4-year pilot program to provide information and educational materials to small

			 business concerns regarding health insurance options, including coverage

			 options within the small group market.

		3.DefinitionsIn this Act:

			(1)AdministrationThe term Administration means

			 the Small Business Administration.

			(2)AdministratorThe term Administrator means

			 the Administrator of the Small Business Administration, acting through the

			 Associate Administrator for Small Business Development Centers.

			(3)AssociationThe term association means an

			 association established under

			 section

			 21(a)(3)(A) of the Small Business

			 Act (15 U.S.C. 648(a)(3)(A))

			 representing a majority of small business development centers.

			(4)Participating

			 small business development centerThe term participating small business

			 development center means a small business development center described

			 in section

			 21 of the Small Business

			 Act (15

			 U.S.C. 648) that—

				(A)is certified under

			 section

			 21(k)(2) of the Small Business

			 Act (15 U.S.C. 648(k)(2));

			 and

				(B)receives a grant under the pilot

			 program.

				(5)Pilot

			 programThe term pilot

			 program means the small business health insurance information pilot

			 program established under this Act.

			(6)Small business

			 concernThe term small

			 business concern has the same meaning as in section 3 of the Small

			 Business Act (15 U.S.C. 632).

			(7)StateThe term State means each of

			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,

			 the Virgin Islands, American Samoa, and Guam.

			4.Small Business Health

			 Insurance Information Pilot Program

			(a)AuthorityThe Administrator shall establish a pilot

			 program to make grants to small business development centers to provide

			 information and educational materials regarding health insurance options,

			 including coverage options within the small group market, to small business

			 concerns.

			(b)Applications

				(1)Posting of

			 informationNot later than 90

			 days after the date of enactment of this Act, the Administrator shall post on

			 the website of the Administration and publish in the Federal Register a

			 guidance document describing—

					(A)the requirements of an application for a

			 grant under the pilot program; and

					(B)the types of informational and educational

			 materials regarding health insurance options to be created under the pilot

			 program, including by referencing such materials developed by the Healthcare

			 Leadership Council.

					(2)SubmissionA small business development center

			 desiring a grant under the pilot program shall submit an application at such

			 time, in such manner, and accompanied by such information as the Administrator

			 may reasonably require.

				(c)Selection of

			 participating SBDCs

				(1)In

			 generalThe Administrator

			 shall select not more than 20 small business development centers to receive a

			 grant under the pilot program.

				(2)Selection of

			 programsIn selecting small

			 business development centers under paragraph (1), the Administrator may not

			 select—

					(A)more than 2 programs from each of the

			 groups of States described in paragraph (3); and

					(B)more than 1 program in any State.

					(3)GroupingsThe groups of States described in this

			 paragraph are the following:

					(A)Group

			 1Group 1 shall consist of

			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode

			 Island.

					(B)Group

			 2Group 2 shall consist of

			 New York, New Jersey, Puerto Rico, and the Virgin Islands.

					(C)Group

			 3Group 3 shall consist of

			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and

			 Delaware.

					(D)Group

			 4Group 4 shall consist of

			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,

			 Kentucky, and Tennessee.

					(E)Group

			 5Group 5 shall consist of

			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.

					(F)Group

			 6Group 6 shall consist of

			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.

					(G)Group

			 7Group 7 shall consist of

			 Missouri, Iowa, Nebraska, and Kansas.

					(H)Group

			 8Group 8 shall consist of

			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.

					(I)Group

			 9Group 9 shall consist of

			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.

					(J)Group

			 10Group 10 shall consist of

			 Washington, Alaska, Idaho, and Oregon.

					(4)Deadline for

			 selectionThe Administrator

			 shall make selections under this subsection not later than 6 months after the

			 later of the date on which the information described in subsection (b)(1) is

			 posted on the website of the Administration and the date on which the

			 information described in subsection (b)(1) is published in the Federal

			 Register.

				(d)Use of

			 funds

				(1)In

			 generalA participating small

			 business development center shall use funds provided under the pilot program

			 to—

					(A)create and distribute informational

			 materials; and

					(B)conduct training and educational

			 activities.

					(2)Content of

			 materialsIn creating

			 materials under the pilot program, a participating small business development

			 center shall evaluate and incorporate relevant portions of existing

			 informational materials regarding health insurance options, such as the

			 materials created by the Healthcare Leadership Council.

				(e)Grant

			 amountsEach participating

			 small business development center program shall receive a grant in an amount

			 equal to—

				(1)not less than $150,000 per fiscal year;

			 and

				(2)not more than $300,000 per fiscal

			 year.

				(f)Matching

			 requirementSubparagraphs (A)

			 and (B) of section

			 21(a)(4) of the Small Business

			 Act (15 U.S.C. 648(a)(4)) shall

			 apply to assistance made available under the pilot program.

			5.ReportsEach participating small business

			 development center shall transmit to the Administrator and the Chief Counsel

			 for Advocacy of the Administration, as the Administrator may direct, a

			 quarterly report that includes—

			(1)a summary of the information and

			 educational materials regarding health insurance options provided by the

			 participating small business development center under the pilot program;

			 and

			(2)the number of small business concerns

			 assisted under the pilot program.

			6.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated to carry out this Act—

				(1)$5,000,000 for the first fiscal year

			 beginning after the date of enactment of this Act; and

				(2)$5,000,000 for each of the 3 fiscal years

			 following the fiscal year described in paragraph (1).

				(b)Limitation on

			 use of other fundsThe

			 Administrator may carry out the pilot program only with amounts appropriated in

			 advance specifically to carry out this Act.

			

